                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY



    JUDY WILSON, on behalf of herself and all
    others similarly situated,                                     Civ. No.: 2:18-11960

                 Plaintiff,
                                                                        OPINION
          v.

    QUEST DIAGNOSTICS INC.,

                 Defendant.


WILLIAM J. MARTINI, U.S.D.J.:
       Plaintiff Judy Wilson (“Plaintiff”) brings this putative class action against
Defendant Quest Diagnostics Inc. (“Quest”) for violating the Telephone Consumer
Protection Act of 1991 (“TCPA”), 47 U.S.C. § 227 et seq. Now before the Court is Quest’s
motion to dismiss Plaintiff’s Amended Complaint for failure to state a claim under Federal
Rule of Civil Procedure 12(b)(6). The Court has jurisdiction under 28 U.S.C. §§ 1331,
1332(d)(2), and decides the matter without oral argument. Fed. R. Civ. P. 78(b). Upon
consideration, Quest’s motion to dismiss is DENIED.
    I.     BACKGROUND1
        Quest provides diagnostic testing services at laboratories nationwide. On June 20,
2018, Plaintiff answered an unsolicited call to her cell phone from Quest. Am. Compl. ¶¶ 1,
12, ECF No. 6. The Quest representative told Plaintiff the purpose of the call was to “collect
a debt owed by someone other than Plaintiff.” Id. ¶¶ 2, 15. Plaintiff never gave Quest
permission to call her cell phone, never had any contact with Quest prior to receiving the
call, and never provided Quest her phone number. Id. ¶¶ 12, 15.
        Upon answering the call, Plaintiff heard a momentary pause before a representative
started speaking to her. Id. ¶ 14. The pause allegedly indicated that Quest used a predictive
dialer, a device used to automatically dial telephone numbers. Id. ¶¶ 1, 13–14.



1
  The Court draws the factual background from the allegations contained in the complaint, which
it accepts as true. James v. City of Wilkes-Barre, 700 F.3d 675, 679 (3d Cir. 2012).

                                                  1
        Plaintiff asserts this conduct violates the TCPA’s prohibition on placing non-
emergency calls to her cell phone using an automatic telephone dialing system (“ATDS”)
without having the prior express consent of the person called. Id. ¶ 10 (citing 47 U.S.C.
§ 227(b)(1)(A)(iii)). As a result, Plaintiff filed a two-count class action complaint under
the TCPA, seeking injunctive relief and statutory damages. Am. Compl ¶¶ 28–32 (Count
I), ¶¶ 33–37 (Count II).
 II.        LEGAL STANDARD
        Federal Rule of Civil Procedure 12(b)(6) provides for the dismissal of a complaint
if the plaintiff fails to state a claim upon which relief can be granted. The movant bears the
burden of showing that no claim has been stated. Hedges v. United States, 404 F.3d 744,
750 (3d Cir. 2005). “[A]ll allegations in the complaint must be accepted as true, and the
plaintiff must be given the benefit of every favorable inference to be drawn therefrom.”
Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011). “But [courts] disregard rote recitals
of the elements of a cause of action, legal conclusions, and mere conclusory statements.”
James, 700 F.3d at 679 (citations omitted). Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
       To survive a Rule 12(b)(6) motion to dismiss, “a complaint must contain sufficient
factual matter . . . to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
“A claim has facial plausibility when the plaintiff pleads factual content that allows the
court to draw the reasonable inference that the defendant is liable for the misconduct
alleged.” Id. “The plausibility standard is not akin to a ‘probability requirement,’ but it asks
for more than a sheer possibility that a defendant has acted unlawfully.” Id.
III.        DISCUSSION
       To assert a TCPA claim, a plaintiff must show the defendant: (1) called her cell
phone; (2) using an ATDS; (3) without her prior express consent. See Mims v. Arrow Fin.
Servs., LLC, 565 U.S. 368, 373 (2012) (citing 47 U.S.C. § 227(b)(1)(A)). Quest challenges
only the second element—that Plaintiff failed to allege that Quest placed a call to her cell
phone using an ATDS. Def.’s Mem. 8, ECF No. 7-1.
       A.        Defining an Automatic Telephone Dialing System
        The TCPA defines an ATDS as “equipment which has the capacity—(A) to store or
produce telephone numbers to be called, using a random or sequential number generator;
and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1). What falls within the statutory
definition has been the subject of extensive rulemaking and debate.
            1.      Federal Communications Commission’s Regulatory Orders
       The Federal Communications Commission (“FCC”) has issued several rulings
interpreting what kinds of equipment qualify as an ATDS under the TCPA. First in 2003,
noting the evolving changes in technology, the FCC found that a predictive dialer—i.e.,
“equipment that dials numbers and, when certain computer software is attached, also assists
telemarketers in predicting when a sales agent will be available to take calls”—“falls within


                                                     2
the meaning and statutory definition of [an ATDS].” In re Rules and Regulations
Implementing the Tel. Consumer Prot. Act of 1991, 18 FCC Rcd. 14014, 14091, 14093
(2003) [“2003 Order”]. Even though predictive dialers dial from lists of phone numbers (as
opposed to generating random or sequential numbers), “[t]he basic function of such
equipment, however, has not changed—[it is] the capacity to dial numbers without human
intervention” that qualifies a device as an ATDS. Id. at 14092; see Am. Compl. ¶ 14.
         In 2008, the FCC reaffirmed that a predictive dialer met the ATDS definition and
fell under the TCPA’s ambit. In re Rules and Regulations Implementing the Tel. Consumer
Prot. Act of 1991, 23 FCC Rcd. 559, 566 (2008) [“2008 Order”]. And in 2012, the FCC
again stressed that the TCPA’s definition of an ATDS “covers any equipment that has the
specific capacity to generate numbers and dial them without human intervention regardless
of whether the numbers called are randomly or sequentially generated or come from calling
lists.” In re Rules and Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27
FCC Rcd. 15391, 15392 n.5 (2012) [“2012 Order”] (citing 2003 Order at 14092).
        In 2015, the FCC “reiterate[d] that predictive dialers . . . satisfy the TCPA’s
definition of ‘autodialer’ [or ATDS].” In re Rules and Regulations Implementing the Tel.
Consumer Prot. Act of 1991, 30 FCC Rcd. 7961, 7972 (2015) [“2015 Order”]. The FCC
“reaffirm[ed] [its] previous statements that dialing equipment generally has the capacity to
store or produce, and dial random or sequential numbers (and thus meets the TCPA’s
definition of ‘autodialer’) . . ., including when the caller is calling a set list of consumers.”
Id. at 7971–72. The agency also expanded the concept of capacity, finding that “the
capacity of an [ATDS] is not limited to its current configuration but also includes its
potential functionalities” with modifications such as software changes. Id. at 7974.
           2.     Precedential Interpretation of the FCC’s Orders and TCPA
       After issuing the 2015 Order, Hobbs Act petitions were filed in two federal courts
of appeal.2 The Judicial Panel on Multidistrict Litigation consolidated the petitions before
the D.C. Circuit, which became the sole forum to challenge the 2015 Order. See
Consolidation Order, ACA Int’l v. FCC, MCP No. 134, ECF No. 3.
        The D.C. Circuit struck down the 2015 Order’s statutory interpretation of the term
“capacity,” as “utterly unreasonable in the breadth of its regulatory [in]clusion” because,
inter alia, a “straightforward reading of the [FCC’s] ruling invites the conclusion that all
smartphones are [ATDSs].” ACA Int’l v. FCC, 885 F.3d 687, 699 (D.C. Cir. 2018) (citation
omitted). The D.C. Circuit thus invalidated the 2015 Order since the FCC’s “most recent
effort falls short of reasoned decisionmaking” in providing contradicting guidance on what
constitutes an ATDS. Id. at 701. In doing so, the D.C. Circuit did not specify that a
particular ATDS definition was wrong or what types of devices would qualify as an ATDS.


2
  The Hobbs Act provides courts of appeal ‘“exclusive’ and time-limited jurisdiction over
challenges to [FCC] orders.” Manuel v. NRA Grp. LLC, 722 F. App’x 141, 144 n.5 (3d Cir. 2018)
(citing 28 U.S.C. §§ 2342(1), 2344).

                                                   3
       In Dominguez v. Yahoo, Inc., the Third Circuit interpreted ACA International as
binding and held it would interpret the TCPA’s “statutory definition of an autodialer as we
did prior to the issuance of [the] 2015 [Order].” 894 F.3d 116, 119 (3d Cir. 2018). The
court then clarified that the issue of whether a device qualifies as an ATDS depends on its
present capacity, not its “latent or potential capacity.” Id. (emphasis added).
        This Court finds the Third Circuit’s interpretation of the TCPA “as we did prior to
the issuance of the 2015 [Order]” to mean that the D.C. Circuit did not invalidate the 2003
and 2008 Orders, only the 2015 Order. See id.3 Therefore, a predictive dialer qualifies as
an ATDS so long as it has “the [present] capacity to dial numbers without human
intervention.” 2003 Order at 14092 (alteration to reflect precedent); Dominguez, 894 F.3d
at 119 (“The only remaining question, then, is whether Dominguez provided evidence to
show that the Email SMS Service had the present capacity to function as [an ATDS].”
(emphasis added)).
        Quest takes issue with this interpretation, arguing ACA International and
Dominguez invalidated the prior FCC Orders as well as the 2015 Order. Def.’s Mem. at 11.
But the court in ACA International only struck down the expanded interpretation in the
2015 Order as unreasonable. 885 F.3d at 701–02 (emphasis added). Although the D.C.
Circuit expressed doubts about the previous FCC Orders, it did so only to show the
potential contradictions with the 2015 Order. Id. at 701–03; see Reyes v. BCA Fin. Servs.,
Inc., 312 F. Supp. 3d 1308, 1321–22 (S.D. Fla. 2018) (“[W]hat ACA International did was
to reject the FCC’s have-your-cake-and-eat-it-too approach . . . . But what ACA
International did not do is endorse one interpretation over the other, even implicitly.”).
Likewise, Dominguez made no proclamation declaring the prior FCC Orders invalid.4
       B.      Adequacy of Plaintiff’s Allegations
       Quest contends Plaintiff has failed to plead sufficient facts alleging that Quest called
her cell phone using an ATDS. Def.’s Mem. at 8. The Court disagrees.



3
  The D.C. Circuit’s focus on “present capacity,” as opposed to potential capacity, reaffirms this
conclusion because the expanded interpretation of “capacity” is what the court found problematic,
remarking that “[i]f a device’s ‘capacity’ includes functions that could be added through app
downloads and software additions, and if smartphone apps can introduce ATDS functionality into
the device, it follows that all smartphones, under the Commission’s approach, meet the statutory
definition of an [ATDS].” ACA Int’l, 885 F.3d at 697 (“If every smartphone qualifies as an ATDS,
the statute’s restrictions on autodialer calls assume an eye-popping sweep.”).
4
 Federal courts have cited Dominguez in contradictory ways on questions over the validity of prior
FCC orders. Compare Marks v. Crunch San Diego, LLC, 904 F.3d 1041, 1049 (9th Cir. 2018)
(citing Dominguez as authority that prior FCC rulings are no longer binding), with Ramos v. Hopele
of Fort Lauderdale, LLC, No. 17-62100-CIV, 2018 WL 4568428, at *2 (S.D. Fla. Sept. 20, 2018)
(citing Dominguez as authority that prior FCC rulings remain valid), appeal docketed,
No. 18-14456 (11th Cir. Oct. 22, 2018).

                                                    4
       Plaintiff has sufficiently alleged that Quest contacted her cell phone using a
predictive dialer—a device considered an ATDS under binding precedent. When she
“answered [Quest’s] calls, she heard a momentary pause before someone started speaking
to her.” Am. Compl. ¶ 14. Dead air after answering the phone is indicative that the caller
used a predictive dialer. See 2003 Order at 14022 n.31. Plaintiff further alleges Quest called
her “to collect a debt owed by someone other than Plaintiff.” Am. Compl. ¶ 15. Thus, it is
plausible that Quest used a predictive dialer to call Plaintiff. And since a predictive dialer
can qualify as an ATDS under the TCPA, see supra Part III.A, Plaintiff adequately states
a claim for relief. Moreover, courts in this Circuit have found such allegations sufficient to
allege a TCPA claim. See Sieleman v. Freedom Mortg. Corp., Civil Action No. 17-13110
(JBS/JS), 2018 WL 3656159, at *6 (D.N.J. Aug. 2, 2018) (collecting cases).
        During discovery, the parties can explore the actual configuration of the dialing
equipment used to call Plaintiff, as such evidence could shed light on whether Quest used
a device capable of making autodialed calls. See King v. Time Warner Cable Inc., 894 F.3d
473, 481 (2d Cir. 2018) (“[C]ourts may need to investigate, on a case-by-case basis, how
much is needed to activate a device’s autodialing potential in order to determine whether
it violates the TCPA.”).
       Quest cites this Court’s decision in Trumper v. G.E. Retail Bank, 79 F. Supp. 3d 511
(D.N.J. 2014), to mean it could not have used an ATDS because the call was made to a
specific individual, so it was not placed at random. Def.’s Mem. at 20. But in Trumper, this
Court dismissed the plaintiff’s claim for failure to allege use of an ATDS because, among
other deficiencies, the pleading contained no allegations “about the calls [the plaintiff]
received.” Id. at 513. Unlike in Trumper, Plaintiff has pleaded allegations to support a
reasonable inference that Quest placed the call using an ATDS. Plaintiff elaborated on the
content of the call (to collect a debt) and alleged to have heard a pause upon answering.
Am. Compl. ¶¶ 14–15. At the motion to dismiss stage, that is sufficient. See, e.g., Carrera
v. Major Energy Servs., LLC, No. 15-3208, 2016 WL 7183045, at *2 (D.N.J. Mar. 29,
2016) (finding an ATDS allegation plausible when the plaintiff alleged that upon
answering the defendant’s calls “there was a brief pause before a live operator got on the
line and began talking” (quotation marks and citation omitted)).
       The other cases Quest cites as authority that a predictive dialer is not an ATDS
unless the device can dial and call numbers randomly or sequentially were decided at
summary judgment, meaning the court had the benefit of a fully developed record showing
the types of devices used to contact plaintiffs. See Fleming v. Associated Credit Servs.,
Inc., Civ. No. 16-3382, 2018 WL 4562460, at *10 (D.N.J. Sept. 21, 2018); Gary v.
TrueBlue, Inc., Case No. 17-cv-10544, 2018 WL 3647046, at *6–*7 (E.D. Mich. Aug. 1,
2018), appeal docketed, No. 18-2281 (6th Cir. Nov. 5, 2018); Herrick v. GoDaddy.com
LLC, 312 F. Supp. 3d 792, 800 (D. Ariz. 2018); Marshall v. CBE Grp., Inc., Case No.:
16-cv-02406, 2018 WL 1567852, at *7 (D. Nev. Mar. 30, 2018). At this stage, the Court
only tests the sufficiency of the allegations. Iqbal, 556 U.S. at 678–79. With the benefit of
discovery as to the type of equipment Quest used and the nature and extent of Quest’s


                                                 5
contacts with Plaintiff, the case will be well postured to assess Quest’s conduct under the
TCPA. The Court will thus “unlock the doors of discovery.” Id. at 678.
IV.       CONCLUSION
    Accordingly, Quest’s motion to dismiss Plaintiff’s Amended Complaint is
DENIED. An appropriate order follows.



                                                       /s/ William J. Martini
                                                    WILLIAM J. MARTINI, U.S.D.J.


       Dated: December 10, 2018




                                                6
